DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 05/26/2022 have been entered.  The minor informalities have been addressed by amendments and objections to claims 1, 2, 5-8, 10-13 and 16-20 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-23 are withdrawn in view of the Applicant's amendments and arguments. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claim 1
Line 6. “carry out extractive distillation; 

Claim 13
Line 9, “discharging a rich solvent rich in styrene from a 
Line 16, “discharging a lean solvent from a 
Line 22, “discharging a purified solvent containing water from a 

Claim 19
Line 5, “returning a vapor phase discharged from a 
Line 7, “from a 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-23. A method for purification of a solvent for separation of styrene by extractive distillation, comprising:
(1) feeding a styrene-containing feedstock into a middle part of an extractive distillation column and a solvent for extractive distillation into an upper part of the extractive distillation column to carry out extractive distillation; 
discharging a raffinate oil from a top of the extractive distillation column; and 
discharging a rich solvent rich in styrene from a bottom of the extractive distillation column; 
(2) feeding a first portion of the rich solvent into a solvent recovery column to carry out vacuum distillation;  
discharging a crude styrene from a top of the solvent recovery column;
discharging a lean solvent from a bottom of the solvent recovery column; and 
feeding the lean solvent to the upper part of the extractive distillation column; and 
(3) feeding water and a second portion of the rich solvent into a solvent purification zone to carry out liquid-liquid extraction; 
discharging a mixture of a styrene polymer and styrene from a top of the solvent purification zone; and 
discharging a purified solvent containing water from a bottom of the solvent purification zone, is considered novel.
A closest prior art to Ding et al. (US 2011/0015460 A1) disclose a process for recovering styrene and maintaining performance of an extractive solvent in a system for recovery of styrene from a styrene-rich feedstock, said process comprising the steps of: (a) introducing the styrene-rich feedstock to an extractive distillation column; (b) removing a styrene-rich stream from the extractive distillation column; wherein the styrene-rich stream comprises styrene and the extractive solvent; (c) introducing the styrene-rich stream to a solvent recovery column; (d) removing a styrene-lean stream from the solvent recovery column; wherein an amount of styrene in the styrene-lean stream is less than an amount of styrene in the styrene-rich stream; (e) separating a portion of the styrene-lean stream; (f) treating the portion of the styrene-lean stream with an organic solvent to form a treated extractive solvent; and, (g) recycling the treated extractive solvent. But Ding et al. do not disclose the feature of a portion of the rich solvent resulted from the extractive distillation column is separated and sent to a solvent purification zone into which water is introduced; after a liquid-liquid extraction, a mixture of a styrene polymer and styrene is discharged from the top of the solvent purification zone, and a purified solvent containing water is discharged from the bottom of the solvent purification zone. 
A pertinent prior art to CN104744206A (see the attached English translation document) disclose a method for extractive distillation recovery of styrene from pyrolysis gasoline C8 fraction comprising the steps of: (i) the pyrolysis gasoline C8 fraction is sent into an extraction distillation tower, raffinate oil rich in C8 aromatic hydrocarbon is discharged from the tower top, a styrene-rich solvent discharged from the tower bottom enters a solvent recovery tower; (ii) crude styrene is discharged from the solvent recovery tower top, part of a lean solvent discharged from the solvent recovery tower bottom returns back to the extraction distillation tower; (iii) the other part of the lean solvent discharged from the tower bottom is mixed with the C8 aromatic hydrocarbon and water to enter a solvent purification tower for removal of polymers in the solvent; (iv) the purified lean solvent and water are discharged from the solvent purification tower bottom; (v) the C8 aromatic hydrocarbon containing styrene polymer enters a polymer separation tower for distillation, the C8 aromatic hydrocarbon is discharged from the tower top; (vi) heavy components discharged from the tower bottom are mixed with C9 + hydrocarbons and enter a wiped film evaporator for evaporation, light components are discharged from the top, tar is discharged from the bottom; and (vii) the crude styrene is dehydrated and decolorized, then enters a styrene refining tower, refined styrene is discharged from the tower top, and the tower bottom tar enters the wiped film evaporator. 
A pertinent prior art to CN101875592A (see the attached English translation document) disclose a regeneration method of an extracting solvent for extracting, rectifying and separating styrene, comprising the following steps of: (i) mixing water and a part of a lean solvent obtained by carrying out solvent recovery on extracted, rectified and separated styrene, and then introducing a mixture into the upper part of a solvent purification tower; (ii) enabling a solvent purifying agent to enter into the solvent purification tower from the lower part; (iii) discharging the purified lean solvent containing water from a bottom pipeline of the solvent purification tower and then introducing the purified lean solvent containing water into the lower part of a recovery tower for the extracted, rectified and separate styrene solvent; (iv) discharging a solvent purifying agent rich in a styrene polymer from the top of the solvent purifying tower, and introducing the solvent purifying agent rich in the styrene polymer into the middle of a solvent purifying agent recovery tower (107); (v) discharging the solvent purifying agent subjected to styrene polymer removal from the top of the tower; and (vi) discharging the styrene polymer from the bottom of the solvent purifying agent recovery tower (107). 
A pertinent prior art to CN103657121A (see the attached English translation document) disclose a regeneration method of a solvent used by separating styrene through extractive distillation, wherein the regeneration method comprises the steps that: (i) a hydrocarbon mixture containing styrene is introduced into the middle of an extractive distillation tower, an extractive distillation solvent is introduced into the upper part of the extractive distillation tower for extractive distillation, a rich solvent rich in the styrene is discharged from the bottom of the extractive distillation tower; (ii) the rich solvent enters a solvent recovery tower, one part of lean solvent flowing out from the solvent recovery tower returns to the extractive distillation tower, the other part of lean solvent is introduced into a heat exchange pipe of a falling film evaporator; and (iii) the solvent and a low-boiling-point material are evaporated through decompression falling film evaporation to enter a solvent regeneration tower, high-boiling-point impurities are discharged from a bottom pipeline in a liquid state and a gas-phase regeneration solvent is discharged from a top pipeline in the solvent regeneration tower. 
A pertinent prior art to van Eijl (US 4,596,655) discloses a process for separating an ethylenically unsaturated hydrocarbon from a hydrocarbon mixture characterized by: (a) distilling a hydrocarbon mixture containing the unsaturated hydrocarbon with an N-(aminoalkyl)
piperazine; and (b) separating said amine/hydrocarbon mixture into at least two fractions, one of which contains the amine and the unsaturated hydrocarbon.
The cited prior arts, alone or in combination, do not teach or suggest a method for purification of a solvent for separation of styrene by extractive distillation, comprising:
(1) feeding a styrene-containing feedstock into a middle part of an extractive distillation column and a solvent for extractive distillation into an upper part of the extractive distillation column to carry out extractive distillation; 
discharging a raffinate oil from a top of the extractive distillation column; and 
discharging a rich solvent rich in styrene from a bottom of the extractive distillation column; 
(2) feeding a first portion of the rich solvent into a solvent recovery column to carry out vacuum distillation;  
discharging a crude styrene from a top of the solvent recovery column;
discharging a lean solvent from a bottom of the solvent recovery column; and 
feeding the lean solvent to the upper part of the extractive distillation column; and 
(3) feeding water and a second portion of the rich solvent into a solvent purification zone to carry out liquid-liquid extraction; 
discharging a mixture of a styrene polymer and styrene from a top of the solvent purification zone; and 
discharging a purified solvent containing water from a bottom of the solvent purification zone, as recited in claim 1 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772